In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Genchi, J.), dated May 12, 2010, which denied his objections to stated portions of an order of the same court (Willmott, S.M.), dated February 25, 2010, which, inter alia, upon findings of fact dated February 11, 2010, made after a hearing, in effect, denied so much of his amended petition as sought reimbursement for medical expenses incurred prior to October 26, 2004.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court properly denied his objection to so much of the support magistrate’s or*950der as denied him reimbursement for medical expenses incurred prior to October 26, 2004. The father was precluded from relitigating that issue, as it was determined in a prior proceeding (see Matter of Lacome v Marius, 4 AD3d 430 [2004]; Matter of Kleiger-Brown v Brown, 306 AD2d 482 [2003]; Giryluk v Giryluk, 149 AD2d 665 [1989]).
The father’s remaining contentions are either improperly raised for the first time on appeal or without merit. Skelos, J.P., Belen, Lott and Cohen, JJ., concur.